 



Exhibit 10.1

INTERCHANGE CORPORATION
Board of Directors Compensation Plan
Effective 1/1/05

     
Non-employee Director Compensation:
   
 
   
Annual retainer
  $20,000.00
 
   
Board of Director’s meeting attended in person
  $1,500.00 per meeting
Board of Director’s meeting attended telephonically
  $750.00 per meeting
 
   
Audit Committee Chairman annual retainer
  $10,000.00
 
   
Committee meeting attended
  $1,200.00 per meeting
 
   
Stock Option Grants (all Directors):
   
 
   
Annual grant
  15,000 shares
 
   
Grant to new Director’s (first year)
  20,000 shares

Stock options vest 50% at the time of grant, and the remaining portions vest in
equal amounts over the next twelve months.

